DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group III (including claims 29-33, as well as newly added claims 34-39 that depend from claim 29) in the reply filed on 7/20/2021 is acknowledged.  It is noted that applicant has canceled all the claims in non-elected Groups I-II (i.e., claims 1-7 and 9-12).
3.	Claims 29-39 are currently pending and under examination.
Claim Objections
4.	Claim 31 is objected to because of the following informalities: “digesting single-stranded DNA exonuclease digestion” as recited in lines 2-3 should be changed to “digesting by single-stranded DNA exonuclease digestion” for more clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted in step c), the recited “first universal adaptor” should be further specified in a wherein clause, such as “wherein said first universal adaptor is a double-stranded adaptor, comprising a single-stranded overhang region which can be hybridized to the [SPLINT] adaptor hybridization site of said extended primers”.  Such further structural details of the first universal adaptor are essential to enable its ligation to the extended immune cell receptor C gene specific primers in step d).  Please refer to Figure 1 and paragraphs [0059]-[0060] and [0082]-[0083] of the disclosure about the essential structural details of such adaptor to enable its ligation to the extended primer it hybridizes to.

7.	Claims 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 29 recites the limitation “the plurality of structurally distinct primers” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 30-39, each of which depends from claim 29, are also rejected for the same reason.
(2).	Claim 33 refers to the method of “claim 1” which is a canceled claim.  Since the recited “amplified-double stranded products” in the wherein clause seems to be produced by the “amplifying” step of claim 32, applicant may amend claim 33 to depend from claim 32 to overcome this rejection.
(3).	Each of claims 36 and 39, dependent from claim 29, recites “the plurality”.  Since claim 29 recites both “a plurality of immune cell receptor C gene specific primers” (see 
(4).	Claim 36 recites “at least 10 of the primers set forth in SEQ ID Nos: 205-213” in the wherein clause.  Since there are only 9 primer sequences identified by SEQ ID Nos: 205-213, it is unclear how one could possibly select “at least 10” primers from only 9 primer sequences.
(5).	Claim 39 recites “at least 50 of the primers set forth in SEQ ID Nos: 205-213” in the wherein clause.  Since there are only 9 primer sequences identified by SEQ ID Nos: 205-213, it is unclear how one could possibly select “at least 50” primers from only 9 primer sequences.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dewitt et al. (US 2016/0138011 A1) in view of Robins (US 2016/0024493 A1).
Regarding claim 29
Dewitt et al. teach a method for enriching from a sample a plurality of structurally different target polynucleotides, wherein individual target polynucleotides of the plurality comprise immune cell receptor V, J, and C and optionally D gene regions, the method comprising: a) providing a reaction mixture comprising: i) the plurality of structurally different target polynucleotides; and ii) a plurality of immune cell receptor C gene specific primers (i.e., C region specific primers), wherein the plurality of structurally distinct primers having the following regions from 5’ to 3’: [5’-Phos], [SPLINT], [BARCODE], and [FW], wherein: [5’-Phos] comprises a 5’ phosphate; [SPLINT] comprises an adaptor hybridization site of 2-8 nucleotides in length; [BARCODE] comprises a barcode region of at least 6 nucleotides in length, wherein each nucleotide of the barcode region is independently selected from the group consisting of N and W; and [FW] of each immune cell receptor C gene specific primer comprises a structurally 
However, Robins teaches that, for such extended/amplified polynucleotides, universal adapter(s) (e.g., sequencing platform specific adapter(s)) may be hybridized to the adapter hybridization site(s) and ligated onto the end(s) of the extended/amplified 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to hybridize universal adapter(s) (e.g., sequencing platform specific adapter(s)) to the adapter hybridization site(s) and ligate onto the end(s) of the extended/amplified polynucleotides, as taught by Robins, in the method of Dewitt et al. thus arriving at the instantly claimed invention, because doing so would facilitate subsequent sequencing using commercially available high-throughput sequencing system (see Robins, paragraph [0138]).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 30
The method according to Dewitt et al. in view of Robins, wherein e) and f) are repeated 2 to 15 times by heating to denature double-stranded products, cooling to hybridize un-extended immune cell receptor V gene specific primers to the V region portions of the extended immune cell receptor V gene specific primers, and extending hybridized primers (see Dewitt et al., paragraph [0091]. Also see Robins, paragraphs [0077] and [0080]).
Regarding claim 31

Regarding claim 32
The method according to Dewitt et al. in view of Robins, wherein the method further comprises amplifying double-stranded products comprising first and second universal adapters by universal PCR prior to sequencing (see Robins, paragraph [0139]).
Regarding claim 33
The method according to Dewitt et al. in view of Robins, wherein the method further comprises determining an isotype or clonotype of at least one of the plurality of structurally different double-stranded products or amplified double-stranded products (see Dewitt et al., paragraph [0073]).
Regarding claim 34
The method according to Dewitt et al. in view of Robins, wherein the [FW] of each immune cell receptor C gene specific primer specifically hybridizes to a framework 1, framework 2, or framework 3 region of a T cell receptor C gene (see Dewitt et al., paragraphs [0007] and [0093]).
Regarding claim 35
The method according to Dewitt et al. in view of Robins, wherein the [FW] of each immune cell receptor C gene specific primer specifically hybridizes to a framework 1, framework 2, or framework 3 region of a B cell receptor C gene (see Dewitt et al., paragraphs [0007] and [0093]).
Regarding claims 36 and 39
The method according to Dewitt et al. in view of Robins, wherein the plurality comprises at least 10 or 50 of the primers set forth in SEQ ID Nos: 205-213
Regarding claim 37
The method according to Dewitt et al. in view of Robins, wherein the [SPLINT] consists of 6 consecutive nucleotides (see Dewitt et al., paragraphs [0110]-[0111]).
Regarding claim 38
The method according to Dewitt et al. in view of Robins, wherein the [BARCODE] consists of thirteen consecutive nucleotides selected from the group consisting of N and W (see Dewitt et al., paragraph [0111]).
Conclusion
12.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639